Citation Nr: 1616691	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to chronic fatigue syndrome, to include consideration of an undiagnosed illness and a psychiatric disorder.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Gary L. Brown, Sr.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

It is noted that the Veteran is represented in this case pursuant to 38 C.F.R. § 14.630 (2015).  This provision allows for representation by an individual unaccredited by VA for one time only.  The Veteran completed the necessary requirements with the filing of a VA Form 21-22a in March 2016, signed by him and the representative, stating that no compensation would be paid or charged for the services.  38 C.F.R. § 14.630(a).

The Veteran testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has chronic fatigue syndrome, or other related disorder, which was caused by Gulf War environmental hazards.  At a Board hearing in February 2015, the Veteran testified that he was exposed to a gas attack when he first arrived in Riyadh, Saudi Arabia and that he first started having symptoms of chronic fatigue syndrome in 1994.  He stated that he was being treated by a psychiatrist and that his chronic fatigue syndrome was related to his psychiatric disorder.  He also testified that he has a background in construction and has not attended college, and that he cannot work due to his chronic fatigue and orthopedic disabilities.  He described how he has difficulty getting out of bed or even moving his head at times.  The Veteran's wife submitted a statement in March 2009 that he started excessively sleeping in 1994, approximately two years after his separation from active service.

The Veteran's VA treatment records include a December 2008 physician's statement indicating that the Veteran has been diagnosed with chronic arthritis and chronic fatigue syndrome.  At an August 2008 mental health consultation, the Veteran reported being in a gas attack without a gas mask, and at a May 2009 mental health consultation, the Veteran reported having low energy, numbness, and muscle pain, and was diagnosed with adjustment disorder.  An August 2014 impression from the Veteran's physician found that the Veteran had a diagnosis of chronic fatigue syndrome that "may be related to gas attack in SW Asia during Operation Desert Storm."

The Veteran attended a VA examination in September 2009.  He reported having constant mild neck and lower back pain with flare-ups of severe pain, as well as fatigue and hypersomnia.  The Veteran was diagnosed with cervical spine degenerative disc disease and lumbar spine strain, but found insufficient evidence to warrant a diagnosis of chronic fatigue syndrome under VA regulations.  

The Board notes that a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2015).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).

To qualify for compensation based on an undiagnosed illness under 38 C.F.R. § 3.317, a "Persian Gulf Veteran" is defined as "a veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  38 C.F.R. § 3.317(e) (2015).  It is therefore noted that the Veteran does qualify as a "Persian Gulf Veteran."

The Board finds that the September 2009 VA examination is not sufficient to adjudicate the claim at this time.  The Veteran was not found to have met the criteria for chronic fatigue syndrome, but he has clearly been diagnosed by a treating physician with this disability.  The Veteran has also testified that his symptoms have worsened since that time, and therefore they may be of sufficient severity to warrant a diagnosis of chronic fatigue syndrome under 38 C.F.R. § 4.88(a) at this time.  Furthermore, the Veteran has indicated that he has an associated psychiatric disorder as well, which he believes to be a part of his chronic fatigue syndrome and which may also be related to his active duty service.  The Board therefore remands this issue to determine whether he has any current diagnosis, to include chronic fatigue syndrome and a psychiatric disorder, which is related to his active service.  If no current diagnosis is found to account for the Veteran's current symptoms, consideration must also be given to whether he is eligible for service connection for an undiagnosed illness under 38 C.F.R. § 3.317(a)(2)(i)(A) (2015).  A VA psychiatric examination is also required in order to determine whether the Veteran has a current psychiatric diagnosis which is related to his active duty service.

Additionally, as the Veteran has testified regarding new, more severe physical symptoms, and his VA treatment records indicate that his psychiatric disability has considerably worsened since his last VA examination in September 2009, additional medical opinion must also be obtained regarding the Veteran's assertion that he is totally disabled from nonservice-connected disabilities and should be awarded a nonservice-connected disability pension.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 38 C.F.R. §§ 3.3, 3.274 (2015).  

The record indicates that the Veteran receives regular medical care through the Birmingham VA Medical Center and its affiliated facilities, the Guntersville Community Based Outpatient Clinic and the Huntsville Clinic.  The record currently contains treatment records dating up to September 2014; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.  The Veteran has also testified that he applied for benefits from the Social Security Administration.  As such records may be pertinent to the claims, the Veteran's complete Social Security records, if available, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records, to include from the Birmingham VA Medical Center and its affiliated facilities, the Guntersville Community Based Outpatient Clinic and the Huntsville Clinic, since September 2014.

2. Contact the Social Security Administration and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which any decision by that agency was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative response.

3. Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any current chronic fatigue syndrome or other pain disorder.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current diagnoses relating to symptoms of pain, sleep disturbance, and fatigue.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the February 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please specifically address whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome pursuant to 38 C.F.R. § 4.88(a), and explain why or why not.

b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service, including due to exposure to environmental hazards in the Persian Gulf.

If the Veteran's symptoms cannot be attributed to a known clinical diagnosis or do not meet the criteria for chronic fatigue syndrome, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  It is noted that the Veteran is a Persian Gulf Veteran under 38 C.F.R. § 3.317(e).  The Veteran is also competent to report that he was in the vicinity of a gas attack during service without access to a gas mask.

c) Is the Veteran permanently and totally disabled from nonservice-connected disabilities?

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  After reviewing the claims file, performing an examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current psychiatric diagnoses.  In identifying all current diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the February 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please discuss the Veteran's past diagnoses of adjustment disorder, depression, and PTSD-type symptoms.

b) For every diagnosis, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.

c) Is the Veteran permanently and totally disabled from nonservice-connected disabilities?

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5. Provide the Veteran with adequate notice of the date and place of any requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

6. After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




